Citation Nr: 1736243	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-05 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a heart disability, to include vascular heart disease.  

2.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1980 to May 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

These claims were remanded by the Board in November 2015 for development, to include providing the Veteran a VA examination to assess the nature and severity of service-connected hypertension, and the nature and etiology of the claimed heart disability.  The Board finds that development has been substantially completed and the claims are appropriately before the Board for appellate adjudication. 


FINDINGS OF FACT

1.  An unappealed February 2003 rating decision denied service connection for a heart condition. 

2.  Evidence received since the February 2003 rating decision does not relate to an unestablished fact nor raise a reasonable possibility of substantiating the claim for service connection for a heart disability.

3.  For the entire claims period, the Veteran's hypertension did not demonstrate blood-pressure readings that predominately show diastolic pressure in excess of 100 or systolic pressure in excess of 160. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the February 2003 rating decision to reopen a claim for service connection for a heart disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The RO sent appropriate notice January 2009.  Those documents discussed specific evidence, the particular legal requirements applicable to the Veteran's new and material evidence, service connection claims, and increased rating claim.

The January 2009 notice letter informed the appellant of the standard for new and material evidence and notified him of the reasons and bases for the prior denial of his claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and representative suggest actual knowledge of the elements necessary to reopen his previously denied claim for service connection, claims for service connection, and the increased rating claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim). Accordingly, the Board finds that any notice error with respect the Veteran's claims are harmless and does not preclude appellate consideration at this time.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Moreover, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice. The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the most recent RO adjudication of this issue, which occurred in the February 2017 supplemental statement of the case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence. In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured. 3 8 C.F.R. § 3.159 (c)(4)(iii) (2015).  While evidence submitted is new, it is not material and therefore VA has not obtained an examination with respect to the claims decided.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether that threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Regarding the claim for service connection for a heart condition, a February 2003 rating decision denied service connection, based on the lack of finding of a current disability.  The Veteran was notified of that decision and of his appellate rights.  He did not submit any correspondence expressing disagreement with the RO decision within one year.  38 C.F.R. §§ 20.200, 20.201 (2016).  In addition, no new and material evidence was received within one year.  38 C.F.R. § 3.156(b) (2016).  Nor have any relevant, official service department records been received since February 2003.  38 C.F.R. § 3.156(c) (2016).  Accordingly, the February 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

In January 2008, the Veteran filed a claim to reopen the previously denied claim for service connection for a heart disability.  An April 2009 rating decision reopened the claim and denied it on the merits, again finding that there was no evidence of a current heart disability.  The Veteran filed a timely notice of disagreement and subsequent substantive appeal and the claim is before the Board.  

The Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  However, here, as the record was incomplete, the Board remanded the claim to reopen for additional developments, to include obtaining a clarifying opinion with regard to whether there was any diagnosable heart disability during the claims period. 

The evidence received after the February 2003 rating decision for the claim for service connection includes VA treatment records; VA examinations from February 2003, March 2009, and August 2016; lay statements from the Veteran; and statements from the Veteran's representative. 

The Board finds that a review of all of the evidence of record, to specifically include those that were submitted or acquired after the Veteran's last denial of service connection does not show any evidence that can be considered both new and material, as to warrant reopening the claim.  The Board notes that for a previously and finally denied claim to be reopened, the pending evidence meet both requirements of being new and material.  38 C.F.R. § 3.156(a) (2016).  Here, while the newly acquired evidence of record, to include the VA examinations and VA medical records, is new, as it was not a part of the record prior to the previous decision, that evidence cannot be considered material, as it does not substantiate a previously undetermined fact.  

The Veteran's claim was previously denied in February 2003 based on the lack of finding of a current heart disability, which is requisite for service connection.  Here, the Board finds that finding has not been overcome by any of the new evidence of record since that denial.  The evidence of record does not show a current heart disability.  Therefore, the claim to reopen must be denied, as no evidence has been presented as to substantiate a current disability of the heart. 

The record contains more than a decade of VA treatment records.  A review of those records shows no diagnosis of or treatment for any heart disability.  While there has been some indication of possible heart issues, as identified in the Board's last remand, those do not constitutes as a diagnosis of a disability, or even indications of a diagnosis.  Specifically, the Board notes that a review of the record shows some T-wave abnormalities, mild mitral regurgitation, premature ventricular contractions, anterior ischemia, milk ventricular dilatation, mild hypokinemia, and milk athlete's heart.  However, the Board notes that in none of those medical records is the Veteran diagnosed with an actual chronic heart disability by the medical professional.  The vast majority of the nearly a decade and a half of medical records contain no indication or diagnosis of a heart condition.  

The Board noted that the VA examinations of record in both March 2009 and August 2016, have found that the Veteran has no current heart disability.  Specifically, in the March 2009 examination, the examiner noted that while the Veteran reported some chest pain a couple times a week, that was stress related and not related to any heart condition.  An electrocardiogram conducted during the examination noted normal sinus rhythm, with some T-wave abnormalities.  The echocardiogram found normal cardiac chambers, ventricular wall thickness and motion, normal ventricular function, mild mitral regurgitation, and normal ventricular systolic function, and cardiac tress test noted normal changes.  The examiner, after considering all those findings, and the Veteran's medical history, ultimately concluded that the Veteran only had hypertension, with no heart organ condition or damage.  The examiner concluded that the Veteran had no residuals from heart surgery during service, and the EKG, echocardiograms and cardiac tests were all normal with no ischemic changes. 

With specific regard to the past examination results inquired about in the last Board remand, the August 2016 VA examiner noted that abnormalities in test results such as T-waves do not constitute a diagnosable chronic heart disability, but rather could be the result of any number of issues and only indicate further testing is required.  Even after considering the test results and medical history, the March 2009 VA examiner did not diagnose any heart disability.  The August 2016 examiner noted that myocardial perfusion tests and echocardiograms were essentially normal after the March 2009 results, with no complaints of symptoms or manifestations of a heart disability.

In January 2017, the Veteran was evaluated again for the presence of any heart disability and for hypertension.  After a review of the Veteran's medical history and examination results, the physician again concluded that there was no diagnosable heart disability.  The VA examiner opined that any past testing that resulted in indications of a heart condition did not explicitly indicate a heart disorder.  The examiner explicitly noted that electrocardiogram changes or abnormalities in testing could indicate a number of issues, to include issues with the testing processes, or acute conditions of the Veteran at the time of the testing, such as stress.  The examiner also contested any echocardiograms and indicated some mild mitral regurgitation, noting that those results were inconsistent with later testing.  Further, the examiner noted mild ventricular dilation is not indicative of cardiac disease, but possible changes due to age.  Finally, with regard to any indication of an "athlete's heart," the examiner noted that is not a negative finding, and that comment is indicative of a healthy heart.  Therefore, the VA examiner concluded that the Veteran did does not have a heart disability. 

In the absence of competent evidence showing the presence of a current heart disability since the most recent final denial, the Board finds that new and material evidence has not been submitted.  Therefore, the claim cannot be reopened and remains denied.  38 C.F.R. § 3.156 (2016).

Increased Rating

Disability ratings are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Separate diagnostic codes identify the various disabilities. The rating of a service-connected disability requires a review of the entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2016).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016). 

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined.  38 C.F.R. § 4.25 (2016). Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  However the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, and the entire history of the disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

An April 2009 rating decision established service connection for hypertension and assigned a 0 percent rating, effective June 1, 2001.  The Veteran appealed this rating decision and contended that his condition was far worse than that contemplated by the 0 percent rating assigned. 

Hypertension is rated under Diagnostic Code 7101.  38 C.F.R. § 4.104 (2016).  Under Diagnostic Code 7101, hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent. 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).

At a February 2003 VA examination, the examiner reviewed the objective evidence of record, documented the Veteran's complaints, and performed a thorough clinical evaluation, and noted the Veteran's heart surgery in 2000.  The examiner noted that the Veteran's blood pressure, since that time, had been well controlled with diet and exercise, with daily doses of Aspirin.  The examiner noted that the Veteran reported no heart or chest-related symptoms at the time and an earlier stress test from April 2002 noted normal results.  On examination, the Veteran's blood pressure reading was 126/83.  The examiner determined that the condition did not interfere with the Veteran's activities of daily living or his work. 

In a March 2009 VA examination for the Veteran's heart condition, the examiner reviewed the evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  After a review of the relevant medical history of the Veteran, the Board noted that the Veteran had from some high blood pressure, and that represented hypertension.  However, the examiner did not note a history of a diastolic blood pressure elevation to predominantly 100 or more.  In fact, the examiner noted that average blood pressure was 147.1/97.  On examination, blood pressure readings at the time of his examination were 131/88, 131/87, 129/91.  The Veteran was noted to have been taking daily oral medical for hypertension. 

An August 2016 VA examination to evaluate a claimed heart condition found blood pressure of 120/76.

At a January 2017 VA examination, the VA examiner demonstrated a review of the claims file and medical history, noting the heart surgery in 2000, and the fact that the Veteran had been taking blood pressure medication on a daily basis.  In the examination report, the examiner explicitly noted that the Veteran's history of diastolic blood pressure did not predominately elevate to 100 or more.  On examination, the Veteran's blood pressure read as 132/85, 130/85, and 129/87, with an average reading of 130/85.  The examiner noted the difference in the Veteran's activities and noted no functional interference with the Veteran's ability to work. 

During the pendency of this appeal, the Veteran's recorded diastolic pressure was consistently less than 100 and his recorded systolic pressure was consistently less than 160.  While the Veteran's condition requires daily medication, that treatment, in it of itself, does not meet the criteria for a compensable rating.  The evidence does not show a history of diastolic pressure predominantly 100 or more.  After a review, the most recent VA examiner found that there was not a history of diastolic pressure predominantly 100 or more.  Thus, after a review of the pertinent evidence, the Board finds that a compensable rating is not warranted.  In order to warrant a higher rating, the Veteran's diastolic pressure must be predominantly 100 or more; his systolic pressure must be predominantly 160 or more; or the record must establish that he has a history of diastolic pressure predominantly 100 that requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  That degree of impairment is not shown at the VA examinations of record, or any medical  evidence of record.  The competent medical record does not show that the Veteran's blood pressure has been predominantly in excess of 100 for diastolic pressure or over 160 for systolic pressure.  

In fact, an exhaustive review of the Veteran's medical record shows that the recorded blood pressure never rose above 148/98, which was recorded during a December 2007 treatment.  While, the Board acknowledges those readings are relatively close to the threshold requirement for a compensable rating, the Board notes the pertinent Diagnostic code requires a mechanical application of those noted objective criteria set out in the law and the readings must meet the stated thresholds in the regulation.  Therefore, the Board finds the Veteran's hypertension does not warrant a compensable rating.  

Consequently, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for the service-connected hypertension, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

Also considered by the Board is whether referral is warranted for the consideration of the assignment of an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).

The basis for the assignment of an extraschedular rating a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to make impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2016).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance.  However, the Board is not precluded from raising that question, and is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for that official to determine whether justice requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

All symptoms and the level of disability resulting from the Veteran's hypertension are addressed by criteria found in the rating schedule.  His hypertension is controlled by medication.  Despite the Veteran's testimony, no other symptoms have been medically linked to that disability.  Therefore, the Board finds that the rating schedule is adequate.  Furthermore, marked interference with employment and frequent hospitalization are not shown.  Therefore, the Board finds that referral for the consideration of the assignment of an extraschedular rating is not warranted.


ORDER

New and material evidence has not been received and the claim of entitlement to service connection for a heart disability is not reopened and remains denied. 

Entitlement to a compensable rating for hypertension is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


